Citation Nr: 1724555	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for chondromalacia of the left knee with limitation of extension.  

2.  Entitlement to an increased disability rating in excess of 10 percent prior to November 24, 2015 for right knee residuals of anterior cruciate ligament (ACL) and meniscal surgeries with degenerative joint disease (DJD).  

3.  Entitlement to an increased disability rating in excess of 10 percent prior to November 24, 2015 for right knee limitation of extension associated with residuals of ACL and meniscal surgeries with DJD.  

4.  Entitlement to an increased disability rating in excess of 20 percent from November 24, 2015 for right knee limitation of extension associated with residuals of ACL and meniscal surgeries with DJD.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Without rehearsing the complete procedural history of these matters, the Board most recently denied the claims on appeal in June 2016, after which the Veteran appealed the matters to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued an Order remanding the Veteran's claims consistent with the parties' Joint Motion for Partial Remand (JMR) of that same month.  The matters are now properly returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed within the parties April 2017 JMR, the Veteran's increased rating claims on appeal must be remanded in order to afford the Veteran an adequate musculoskeletal examination which fully complies with the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016) that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities, including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Additionally, the Veteran's claim of entitlement to a TDIU rating remains inextricably intertwined with his increased rating claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected bilateral knee disabilities.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected bilateral knee disability.  

2.  After the above development, review the resulting examination report to ensure its adequacy with the above directives, including the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examination is inadequate for any reason, take any corrective action warranted.  

3.  Thereafter, readjudicate the Veteran's claims on appeal, including his intertwined TDIU claim.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

